



 
 Capitol Federal Financial
 
 
Exhibit 10.8
 
 
Named Executive Officer Salary and Bonus Arrangements
 
 
Base Salaries
 
 
The base salaries, effective July 4, 2009, for the executive officers (the
"named executive officers") of Capitol Federal Financial who will be named in
the compensation table that appears in the Company's annual meeting proxy
statement for the fiscal year ended September 30, 2009 are as follows
 
Name and Title
Base Salary
   
John B. Dicus
Chairman, President and Chief Executive Officer
$500,000
   
John. C. Dicus
Chairman Emeritus
$180,000
   
R. Joe Aleshire
Executive Vice President
$224,500
   
Larry K. Brubaker
Executive Vice President
$224,500
   
Kent G. Townsend
Chief Financial Officer
$230,000
   
Morris J. Huey II
Executive Vice President
$225,000

 
Bonus Plans
 
The Compensation Committee of the Company’s board of directors has approved a
short-term performance plan (the “STPP”).  The STPP provides for annual bonus
awards, as a percentage of base salary, to selected management personnel based
on the achievement of pre-established corporate and individual performance
criteria.  Awards, if any, are typically made in January for the fiscal year
ended the preceding September 30th.  The STPP will expire following the payment
of bonuses for fiscal 2013.  The STPP was filed on December 1, 2008 as Exhibit
10.10 to the Annual Report on Form 10-K for the fiscal year ended September 30,
2008.


The corporate performance criteria under the STPP are comprised of targeted
levels of the Company’s return on average equity, basic earnings per share and
efficiency ratio.  For each executive officer named below, with the exception of
John C. Dicus, 90% of his award will continue to be based on the attainment of
corporate performance goals, with the remainder based on his achievement of
individual performance objectives.  For John C. Dicus, 100% of his award will be
based upon the attainment of corporate performance goals.


Under the STPP, the maximum potential annual bonus awards for the executive
officers whom the Company believes are likely to be named in the summary
compensation table in the Company’s proxy statement for its annual meeting of
stockholders following the end of fiscal year 2009 are as follows:  John B.
Dicus, Chairman, President and Chief Executive Officer, 60% of base salary;
Larry K. Brubaker, Executive Vice President for Corporate Services, 40% of base
salary; Kent G. Townsend, Executive Vice President and Chief Financial Officer,
40% of base salary; Richard J. Aleshire, Executive Vice President for Retail
Operations, 40% of base salary, Morris J. Huey II, Executive Vice President and
Chief Lending Officer, 40% of base salary, and John C. Dicus, 30% of base
salary.



--------------------------------------------------------------------------------


The Compensation Committee of the Company’s board of directors has approved a
deferred incentive bonus plan (the “DIBP”).  Under the DIBP, a portion of the
bonus awarded under the STPP (from $2 thousand to as much as 50% of the award,
up to a maximum of $100 thousand) to an officer eligible to participate in the
DIBP may be deferred under the DIBP for a three year period.  The total amount
of the deferred bonus, plus up to a 50% Company match, is deemed to be invested
in the Company’s common stock at the closing price as of the December 31st
immediately preceding the deferral date.  If the participant is still employed
at the end of the deferral period, the participant will receive a cash payment
equal to the sum of: (1) the deferred amount, (2) the Company match, (3) the
value of all dividend equivalents paid during the deferral period on the Company
common stock in which the participant is deemed to have invested and (4) the
appreciation, if any, during the deferral period on the Company common stock in
which the participant is deemed to have invested.  The DIBP was filed on May 5,
2009 and is incorporated by reference as Exhibit 10.4 to the Quarterly Report on
Form 10-Q for the quarter ended March 31, 2009.

 

--------------------------------------------------------------------------------

 


